                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 06/03/2021
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND, and DAYTONA APPAREL GROUP :
LLC,                                                              :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On June 3, 2021, the Court held a teleconference with the parties at which it discussed how

this case should proceed in light of the recent service of Daytona Apparel Group LLC. As stated on

the record, the Court sets the following schedule for the briefing of the Leg Defendants’ anticipated

motion for summary judgment. The Leg Defendants’ motion is due on July 1, 2021; Mr.

Sanderson’s opposition is due no later than six weeks after service of the motion; any reply is due no

later than two weeks following service of the opposition.

         As stated on the record, the parties are directed to submit hard courtesy copies in

accordance with the Court’s Individual Rules of Practice in Civil Cases. Rule 1A of the Court’s

Emergency Individual Rules and Practices in Light of COVID-19 is suspended to the extent it

would forbid the submission of such copies.

         SO ORDERED.

Dated: June 3, 2021
New York, New York                                               __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
